DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
A response filed 7/25/2022 is acknowledged. Claims 1 – 4 and 9 – 13 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 – 4 and 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-012699 (“Makino”; of record, citing machine translation provided 3/30/2021) as evidenced by US 2007/0079907 (“Johnson”; of record).
Regarding claim 1, Makino teaches a soft magnetic alloy ([0001] – “Fe-based nanocrystalline alloy”, Makino mentions the soft magnetic properties of the alloy throughout the document) comprising: a main component of Fe ([0001] - “Fe-based”; [0009]); and P ([0008] – “P is essential”; [0009]), wherein a nanocrystalline phase ([0025], L 210-211 – “initial crystallites”) and an amorphous phase ([0025], L 210 – “amorphous material”) are contained.
The Examiner notes that the instant specification admits that the “Fe-poor phases” are amorphous in structure (Instant Application: [0025]; [0070]; [0100] – “the Fe-poor phases were amorphous”), whereas “Fe-rich phases” is composed of Fe-based nanocrystallines (Instant Application: [0070]; [0100] – “the Fe-rich phases were composed of nanocrystallines”). Thus, as Makino teaches a soft magnetic alloy having both an amorphous and nanocrystalline phase, Makino sufficiently teaches the structure imparted by the claimed “Fe-rich phase” and “Fe-poor phase” of the instant claim.
Makino is silent as to the ratio of average concentration of P present in the amorphous/Fe-poor phase relative to the average concentration of P present in the soft magnetic alloy as a whole. However, it is noted that Makino does teach that P is an essential element responsible for forming an amorphous substance ([0042], L 392-393). Further, Makino teaches that if P is not present in amounts greater than 1 at%, it is difficult to even form an amorphous phase ([0042], L 404-404). 
Thus, it would have been expected by an ordinarily skilled artisan that P would exist in a greater amount in the amorphous/Fe-poor phase of the soft magnetic alloy taught by Makino, than in the soft magnetic alloy as a whole (i.e. the amorphous/Fe-poor phase would be P enriched), and would thus possess a ratio which falls within, encompasses, or overlaps the claimed ratio of the instant claim (1.5 times or larger). Makino teaches that P is essential for forming the amorphous phase, which may be difficult to even generate when P is present in amounts less than 1 at%. Moreover, for example, it is known in the art that in similar Fe-based composite alloys comprising an amorphous matrix, P is present in higher concentrations in the amorphous matrix than in the precipitated crystalline phase (Johnson: [0010], L 6-9).
Additionally, it is noted that the majority of inventive examples within Makino (see Tables 3-4, Examples 1-6, 11-14, 16-18, 20, 22, 25, 27, 30-33, 36-37, 39-45, 47-48, and 50) have coercivities which match the coercivities of inventive samples of the instant application, while having even greater saturation magnetic flux density. Regarding coercivity, the data in the as-filed specification indicates that having a coercivity of less than 10 correlates with possessing the claimed P concentration distribution (see for example, [0099] of the as-filed specification). As discussed above, the majority of inventive examples within Makino possess such a coercivity. 
Further, regarding the saturation magnetic flux density property, if anything, the data in the as-filed specification suggests that a lower saturation magnetic flux density correlates with not possessing the claimed P concentration distribution (see the following figure). 
[Chart]
Thus, the alloys of Makino may even possess a greater P concentration distribution than the alloys of the present application, in view of their greater saturation magnetic flux density. In view of the preponderance of the evidence, it would be prima facie expected that the soft magnetic alloys of Makino would at least cover a ratio of average P concentration in an Fe-poor phase to the average P concentration in the soft magnetic alloy as a whole, which possesses substantial overlap with the claimed range of 1.5 times or greater. Such an expectation is further bolstered in view of the evidentiary reference Johnson, which discloses that in similar Fe-based composite alloys comprising an amorphous matrix, P is present in higher concentrations in the amorphous matrix (i.e. the "Fe-poor phase" as-claimed) than in the precipitated crystalline phase (i.e. the "Fe-rich phase" as-claimed) (see Johnson: [0010], L 6-9). Such a disclosure would support the position that, at worst, the ratio of average P concentration in an Fe-poor phase to the average P concentration in the soft magnetic alloy as a whole of Makino would be 1.0 or greater, encompassing the claimed range of 1.5 or greater.
Further, Makino teaches that the soft magnetic alloy has a composition represented by a base formula of FeaBbSicPxCyCuz ([0035], L 279-281), wherein Fe is present at 79-86 at%, B is present at 5-13 at%, Si is present at 0-8 at%, P is present at 0-10 at%, C is present at 0-5 at%, and Cu is present at 0.4-1.4 at% ([0035], L 282-284). Makino teaches that the alloy may also contain Al, Ti, Mn, S, O, and N as impurities in amounts ranging from 0-0.3 mass% ([0035], L 285-288), that a portion of Fe may be replaced by Zr, Hf, Nb, Ta, Mo, W, Cr, Co, Ni, Ag, Zn, Sn, As, Sb, Bi, Y, and REM generally in amounts up to 3 at% ([0037], L 304-305), that a portion of Fe may be replaced by Ca, Mg, and V generally in amounts up to 3 at% ([0037], L 306-308), and that Co and Ni may replace from 3-20 at% of Fe ([0037], L 316-317). Table 1, comparing the formula of the instant claim to the composition taught by Makino, is hereby provided.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In comparing the formula taught by Makino as well as the additional alloying elements which may be present, the Examiner notes that the claimed formula of the instant claim has either substantial overlap, or falls within/is encompassed by the composition taught by Makino regarding each of Fe content, “X” (Co and Ni) content, Cu content, “M1” (Ti, Zr, Hf, … La, Y, and S) content, P content, “M2” (B and C) content, and Si content. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 2, Makino teaches that P is present most preferably in an amount of 2-6 at% ([0042], L 407-409). As previously discussed, it would be expected that the amount of P present in the amorphous/Fe-poor phase would be enriched compared to the P concentration of the soft magnetic alloy as a whole. Therefore, Makino teaches a P concentration that would be expected to fall within the claimed 1-50 at% P concentration in the Fe-poor phase.
Regarding claims 3 and 4, Makino is silent as to the ratio of average concentration of P present in the amorphous/Fe-poor phase relative to the average concentration of P present in the nanocrystalline/Fe-rich phase. However, it is noted that Makino does teach that P is an essential element responsible for forming an amorphous substance ([0042], L 392-393). Further, Makino teaches that if P is not present in amounts greater than 1 at%, it is difficult to even form an amorphous phase ([0042], L 404-404). 
Thus, in view of the previous reasoning set forth as well as the accompanying data, it would have been expected by an ordinarily skilled artisan that P would exist in a greater amount in the amorphous/Fe-poor phase of the soft magnetic alloy taught by Makino, than in the nanocrystalline/Fe-rich phase, and would thus possess a ratio which falls within, encompasses, or overlaps the claimed ratio of the instant claim (3.0 times or larger). Makino teaches that P is essential for forming the amorphous phase, which may be difficult to even generate when P is present in amounts less than 1 at%. Moreover, for example, it is known in the art that in similar Fe-based composite alloys comprising an amorphous matrix, P is present in higher concentrations in the amorphous matrix than in the precipitated crystalline phase (Johnson: [0010], L 6-9).
Regarding claim 9, Makino teaches that the soft magnetic alloy comprises Fe-based nanocrystallines ([0025], L 210-211).
Regarding claim 10, Makino teaches that the Fe-based nanocrystallines have an average grain size of 0.3-10 nm ([0025], L 212-213).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average grain size of the Fe-based nanocrystallines taught by Makino (0.3-10 nm) overlaps with that of the instant claim (5-30 nm).
Regarding claim 11, Makino teaches that the soft magnetic alloy may comprise a ribbon shape ([0053], L 617-620).
Regarding claim 12, Makino teaches that the soft magnetic alloy may comprise a powder shape ([0053], L 617 & 621-622).
Regarding claim 13, Makino teaches that the soft magnetic alloy is suitable for use in transformers, inductors, magnetic cores of motors, for example ([0001]). Thus, an ordinarily skilled artisan could have easily envisioned a magnetic device comprising the soft magnetic alloy taught by Makino, from the disclosure of Makino.

Response to Declaration
The declaration under 37 CFR § 1.132 made by Kazuhiro Yoshidome and filed 7/25/2022 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 7/25/2022 is insufficient to overcome the rejection of claim 1 based upon JP 2012-012699 (“Makino”; of record, citing machine translation provided 3/30/2021) as evidenced by US 2007/0079907 (“Johnson”; of record) applied under 35 U.S.C. 103 as set forth in the last Office action because:
In the declaration, experimental data of examples drawn by the Declarant, Kazuhiro Yoshidome, to be equivalent to inventive examples of the Makino reference, is presented. The experimental data exhibits soft magnetic alloy ribbons having an average concentration of P in the Fe-poor phase / average concentration of P in each alloy ranging from 1.10 to 1.36. Declarant asserts that this experimental is indicative of Makino not possessing the claimed limitation “an average concentration of P in the Fe-poor phase is 1.5 times or larger than an average concentration of P in the soft magnetic alloy by number of atoms,” in view of the data as well as differences in processing.
The Examiner respectfully finds the submitted experimental data, in conjunction with Declarant’s remarks, to be unpersuasive in overcoming the prima facie case of obviousness laid out by the Examiner. The Examiner takes issue with the experimental data which Declarant has attributed as equivalent or reflective of the properties of the Makino reference. As a first note, it is noted that the only material used as a setter during heat treatment for the newly entered experimental samples was alumina. Referring to Table 1 of the instant specification, by substituting alumina for carbon or SiC as the setter material, an improvement in the average concentration of P in Fe-poor phase / average concentration of P in each alloy of up to 0.53 may be realized. Compare Sample Nos. 1-4 (comparative examples) to Sample Nos. 12-15 and 33-36 (inventive examples) of Table 1, where the only difference between the samples is use of carbon or SiC in place of alumina as a setter material. 
Use of carbon as a setter is conventional in the art. For example, US 2004/0258950 discloses a carbonaceous support member for a high-temperature heat-treated metal molding object, particularly a setter for heat-treatment in powder metallurgy (Abstract). US 2004/0258950 further discloses that carbonaceous materials, having excellent thermal conductivity, have been conventionally used as setters ([0003]). Thus, if Applicant had tested examples in the same way, only changing the alumina setter for a carbon setter, the obtained  average concentration of P in Fe-poor phase / average concentration of P in each alloy of the samples would be expected by an ordinarily skilled artisan to fall within or overlap the claimed range of 1.5 times or greater. In view of this, the Examiner finds the experimental data submitted to be an incomplete picture in the comparison between the soft magnetic alloys of Makino and those of the present invention.

The Examiner takes further issue with Declarant’s decision to only test samples with an “in the atmosphere” atmosphere during ribbon preparation, and attributing the obtained properties to Makino. Referring to [0053] of Makino, Makino teaches that the atmosphere during ribbon preparation may be produced “in the atmosphere without any problem”, but also teaches that the alloy composition can be produced in an inert atmosphere such as argon or nitrogen or in a vacuum, as well as in a reducing gas environment. Thus, only testing samples “in the atmosphere”, presumably meant to be in a standard atmospheric environment, does not capture the full scope of Makino, and once again, forms an incomplete picture in the comparison between the soft magnetic alloys of Makino and those of the present invention.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 7/25/2022 are acknowledged and have been fully considered. Applicant has argued along the same lines as the attached declaration, arguing that Makino is outside the scope of the present invention, particularly with respect to average concentration of P in Fe-poor phase / average concentration of P in each alloy. 
The Examiner finds this argument to be unpersuasive for the same reasons as previously articulated in the response to the entered declaration. To summarize, the data does not represent an accurate comparison between Makino and the present application as only alumina as a setter material was used, when Applicant 1) had knowledge that use of a carbon or SiC setter would improve the average concentration of P in Fe-poor phase / average concentration of P in each alloy property, and chose to only test using an alumina setter, and 2) carbonaceous setters are conventional in the art and do not appear to be an inventive or non-obvious element themselves.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735